Action to recover for personal injuries to wife, and companion action of husband for loss of services, etc., arising out of an accident when plaintiff-wife was alighting from defendant’s bus. Defendant claims the verdict for the wife was excessive. Judgment for plaintiff-wife reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon plaintiff-wife stipulate to reduce the verdict from $5,000 to $3,500; in which event the judgment as so reduced is unanimously affirmed, without costs. In our opinon the verdict is excessive. Judgment as to plaintiff-husband unanimously affirmed, without costs. There is no dispute as to the husband’s verdict. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.